Title: To James Madison from the Citizens of Marblehead, Massachusetts, May 1813
From: Marblehead, Massachusetts Citizens
To: Madison, James


Marblehead May 1813
WE your petitioners beg leave to represent to your Excellency the situation of the District of Maine.
The inhabitants of this District have been supplied with the principal part of their breadc⟨o⟩rn from the Western country in exchange for lumber, and owing to their crops being cut short last year, they were left almost altogether dependent on that source for their bread. T⟨h⟩e enemy’s cruizers have hovered on our coast in such great numbers of late as to entirely cut off our coasting trade, which has reduced the inhabitants to great distress: they are alm⟨o⟩st in a state of starvation, and the evil is still growing. Your petitioners are of opinion, that if a sloop of war, of about eighteen or twenty guns, were to cruise from Boston to Castine, she would keep off most of the small cruizers, and the large ones being discovered at a greater distance would be more easily avoided, and that there would by that mean be some relief afforded the inhabitants. Your petitioners are also of opinion, that a vessel officered and manned from that quarter would be more beneficial than though she were manned from any other part of the country, as they would have friends among those whom they were defending.
That your Excellency will employ such a vessel as we have mentioned, or some other for the same purpose, is the earnest prayer of your petitioners.
W. Story
[and thirty-seven others]
